
	

115 S2774 IS: COPS Reauthorization Act of 2018
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2774
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Ms. Klobuchar (for herself, Ms. Murkowski, Mrs. Feinstein, Mr. Tillis, Mr. Coons, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize the COPS ON THE BEAT grant program. 
	
	
 1.Short titleThis Act may be cited as the COPS Reauthorization Act of 2018. 2.Reauthorization of COPS ON THE BEAT grant programSection 1001(a)(11)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)(A)) is amended by striking $1,047,119,000 for each of fiscal years 2006 through 2009 and inserting $400,000,000 for each of fiscal years 2018 through 2023.
		
